Citation Nr: 0516296	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  02-11 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cerebrovascular 
accident, including as secondary to varicose veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 13, 1953 to 
October 30, 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2000 and October 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, that denied the above claim.

In July 2004, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDINGS OF FACT

1.  A cerebrovascular accident did not have its onset during 
active service and did not result from disease or injury in 
service.

2.  The veteran is not currently service connected for 
varicose veins.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
cerebrovascular accident on a direct basis have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).

2.  Service connection for a cerebrovascular accident as 
secondary to varicose veins is precluded by law.  38 C.F.R. § 
3.310 (2004); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of letters from 
the RO to the veteran in July 2001 and April 2004.  The 
veteran was told of the requirements to successfully 
establish service connection on a direct and secondary basis, 
advised of his and VA's respective duties, and asked to 
submit information and/or evidence pertaining to the claim to 
the RO.  The content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Any defect with respect to the timing of the notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the evidence received 
following each of the respective notice letters was 
subsequently considered by the RO.  Accordingly, there is no 
indication that the outcome of the case would have been 
different had the veteran received solely pre-adjudicatory 
notice.  The veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. April 14, 2005).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

Pursuant to the Board's July 2004 remand, the RO sent a 
development letter in July 2004 requesting that the veteran 
to complete a form 21-4138 if he had been treated at a VA 
facility and complete a form 21-4142 for each health care 
provider listed.  The veteran did not respond, and a 
supplemental statement of the case (SSOC) was sent in 
February 2005.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(If a claimant wishes assistance, he cannot passively wait 
for it in circumstances where he should have information that 
is essential in obtaining the putative evidence.).  Thus, the 
Board must proceed with the veteran's claim, based on the 
evidence of record.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  VA need not obtain an examination in this 
case.  The evidentiary record does not show that the 
veteran's cerebrovascular accident is associated with an 
established event, injury, or disease in service; manifested 
during an applicable presumptive period; or otherwise 
associated with military service.  Compare Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003), and Charles v. Principi, 16 
Vet. App. 370 (2002).  Accordingly, the requirements of the 
VCAA have been met by the RO to the extent necessary.

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.




II.  Factual background

The veteran's service medical records were burned in a fire.  
Although portions of them were burned, they are mostly intact 
and readable.  

The veteran was in active military service for 18 days.  On 
separation examination, the vascular system was reported as 
abnormal and the veteran was diagnosed as having minimal 
varicose veins in the right leg.  His DD 214 stated that he 
was discharged from service for medical disqualification 
existing prior to entry on active duty and was not aggravated 
by military service.  The record shows that he was discharged 
for migraines.

Following service, the veteran received private medical 
treatment from Dr. Charles W. Seward.  The records show that 
in July 1999, the veteran complained of bilateral thigh pain.  
Dr. Hands, a vascular surgeon, performed a chest work up 
which was normal.  The veteran was diagnosed as having 
arterial sclerotic vascular disease.

The veteran also received medical treatment from the Amarillo 
Heart Group.  He underwent a physical examination in February 
2001.  He complained of fainting, dizziness, headaches, 
numbness and tingling, chest pain, and cramping legs.  He was 
diagnosed as having dyspnea on exertion, chest pain, multiple 
risk factors and diabetes.  In March 2001, the veteran 
underwent a heart catheterization and was diagnosed as 
having, inter alia, several single vessel coronary artery 
disease; unstable angina; mild left ventricle dysfunction; 
and history of cerebrovascular accident in the past.  He 
thereafter underwent coronary artery bypass surgery at 
Baptist St. Anthony's Hospital.

VA treatment records dated in April 2001 show that the 
veteran gave a history of left cerebrovascular accident with 
right hemiparesis.  The assessment included coronary artery 
disease with two vessel bypass.

In an October 2000 rating decision, the RO denied service 
connection for varicose veins in the right leg.  The veteran 
did not appeal.

In correspondence of record, the veteran contends that he 
should be service connected for stroke, secondary to varicose 
veins, as he was released from service for varicose veins and 
migraine headaches and since the military saw fit to induct 
him into service, he is due some measure of relief and 
benefits.  He states that since separation he has had two 
strokes.


III.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

A veteran who has 90 days or more of service may be entitled 
to presumptive service connection of a chronic disease, such 
as cardiovascular disease, that becomes manifest to a degree 
of 10 percent or more within one year from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. § 
3.307 (2004).  However, the veteran only served on active 
duty for 18 days.  Regardless, the first medical evidence of 
record showing that he suffered from a cerebrovascular 
accident was dated in 2001, approximately 48 years after his 
separation from service.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
cerebrovascular accident on a direct basis.  The service 
medical records are negative for any complaints or findings 
of a cerebrovascular accident.  The first competent evidence 
of record showing that the veteran suffered from a 
cerebrovascular accident is dated in 2001, approximately 48 
years following his separation from service.  There is no 
competent medical evidence of record showing that the 
veteran's cerebrovascular accident had its onset during 
active service or is related to any in-service disease or 
injury.  

The veteran has stated that he strongly feels he is entitled 
to service connection for his cerebrovascular accident.  He 
as a layperson has not been shown to be capable of making 
medical conclusions; thus, his statements regarding causation 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  The Board notes that while the veteran is 
competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  Neither the Board nor the 
veteran is competent to supplement the record with 
unsubstantiated medical conclusions. Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2004).  To the extent that the veteran is 
claiming entitlement to service connection for a 
cerebrovascular accident as secondary to varicose veins, the 
appeal must be terminated or denied as a matter of law 
because service connection has not been established for 
varicose veins.  See 38 C.F.R. §3.310(a) (2004); Sabonis v. 
Brown, 6 Vet. App. 426, 430  (1994) (where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the BVA terminated because of the absence of 
legal merit or the lack of entitlement under the law).


ORDER

Entitlement to service connection for a cerebrovascular 
accident, including as secondary to varicose veins, is 
denied. 


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


